WE have heretofore determined the law of this matter and the method of procedure. People ex rel. v. Brayton,100 Colo. 92, 65 P.2d 1438. Consistent therewith the Pueblo district court (Leddy, Judge) made inquiry and found, "That the admitted actions of the respondent in this action cannot be reconciled with the requirements of a fair and open disclosure of the affairs of the bankrupt, and * * * that the contention of the respondent that he is guilty of no conduct unbecoming a licensed attorney has not been sustained by the evidence." *Page 483 
Whatever our several views of the showing made before the district court, and we are not in agreement, for the purpose of disposition we proceed on the theory that respondent is subject to discipline, but as to the extent thereof there is further diversity of opinion.
Considering what respondent already has suffered, his advanced age, and that he "has practiced law in this state for a great many years and always has borne a good reputation for integrity and probity," Mr. Justice Bouck, Mr. Justice Young, Mr. Justice Bakke and the writer think that suspension from practice for six months should constitute his further punishment. Mr. Chief Justice Burke and Mr. Justice Knous think the visitation should be disbarment, or, at least, indefinite suspension. Mr. Justice Holland did not sit at argument and does not participate.
Therefore, effective on announcement, let respondent be suspended from practice for six months.